Citation Nr: 1634150	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-32 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a left supraclavicular injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board denied the appeal in an August 2014 decision.  The Veteran appealed the Board's decision and in a May 2015 order, the United States Court of Appeals for Veterans Claims (Court) endorsed a May 2015 joint motion for remand (JMR) vacating the Board's August 2014 decision and remanded the case for further action consistent with the terms of the joint motion.

Following the May 2015 order, the Board remanded the appeal in August 2015 for a new VA examination.  As discussed below, the requested development was not substantially complied with and thus the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In an October 2012 rating decision the RO increased the Veteran's evaluation for his left shoulder disability from noncompensable to 10 percent effective June 16, 2012.  In a March 2016 rating decision, the RO provided the Veteran with an earlier effective date for his 10 percent rating, effectively granting him an initial rating of 10 percent effective June 2, 2008.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal was remanded by the Board in August 2015 in order to obtain a VA examination which provides an adequate evaluation of the Veteran's flare-ups.  Specifically, the examiner was requested to determine the "nature, severity, length in time, and frequency of any reported flare-ups, and specify to the extent possible the additional loss of range of motion, in degrees, during such flare-ups [sic]."  The examiner was informed that should he be unable to determine the additional loss in range of motion without resorting to mere speculation, an "explanation must be provided as to why such a determination is not feasible." 

In response to the August 2015 Board remand the Veteran was provided with a December 2015 VA examination.  The examiner performed an in-person examination and a January 2016 addendum opinion noted the examiner reviewed the Veteran's claims file.  The Veteran's left shoulder range of motion was noted to be abnormal.  The examiner noted pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time due to pain.  The examiner noted he was unable to describe the functional loss in terms of range of motion because the Veteran "states this occurs after prolonged use or severe strin [sic] use in work as corrections officer."  In the section entitled flare-ups it is noted that no response was provided.    

The Board finds the December 2015 VA examination inadequate as it failed to comply with the August 2015 Board remand.  The examiner failed to note whether the Veteran was having flare-ups as the examiner did not provide a response in the flare-ups section of the Disability Benefits Questionnaire.  Additionally, the August 2015 Board remand specifically requested that the VA examiner provide a rationale if he is unable to determine what additional degree of loss in range of motion occurred due to flare-ups.  The VA examiner's provided rationale was that he could not provide a range of motion finding because the Veteran stated "this" occurs after prolonged use or severe "strin" at work.  The Board finds this rationale inadequate as the examiner failed to specifically explain what "this" is or why the Veteran's statement regarding prolonged use or severe strin prevented the examiner from providing a range of motion finding.  Thus, the December 2015 VA examination is inadequate.  

Therefore, the Veteran's claim must be remanded in order to obtain a new VA examination which contains an adequate description of the Veteran's flare-ups and to the extent possible any additional loss in range of motion caused by the flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left shoulder disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should explicitly state the nature, severity, length in time, and frequency of the Veteran's reported flare-ups.  

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale explaining why speculation is required.  

2.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




